DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2022, has been entered.
 
Status of Claims
4.	As noted above, applicant’s amendment filed 19 August 2022, has been entered.  Prior to the amendment, claims 1-20 were pending in the application.  In the amendment, claim 8 is canceled and new claim 21 is added.  Accordingly, after entry of the amendment, claims 1-7 and 9-21 are pending; of these, claims 1, 14, and 21 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Objections
5.	Claims 1-7, 9-13, and 20 are objected to because of the following informalities:
In line 12 of claim 1, it appears that “mounted to the fist implement mount” should read “mounted to the first implement mount”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	Claims 1-7, 9-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pilcher et al., UK patent publication no. GB-2564867-A (cited by applicant; hereinafter referred to as “Pilcher”) in view of Lupton, U.S. Patent No. 4,909,575 and further in view of Cobb et al., U.S. Patent 3,915,501 (“Cobb”).
	Pilcher discloses a working machine (see Fig. 1) including a ground engaging structure in the form of front and rear wheels (only the front wheel is shown in Fig. 1), a body, and a first working arm 12 connected to the body.  A first implement mount is located at a distal end of the first working arm (see, e.g., mounting arrangement 72 in Figs. 5A-5B).  An apparatus for removing material from a surface (i.e., sweeper apparatus 10; Fig. 1) is mounted to the first implement mount and includes a collector 14, having a first opening 18, and a sweeper 16.  Pilcher does not disclose a milling device mounted to a second implement mount, as recited in claim 1.
In the same field of endeavor, Lupton discloses a working machine (see tractor vehicle 10; e.g., Figs. 1-3) and teaches providing a milling device (i.e., cutting head 30) mounted, via an implement mount (e.g., beam 20), to a body of the vehicle.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Lupton, to provide the Pilcher machine with a milling device mounted to the machine body via a second implement mount, in order to provide the Pilcher machine with the ability to cut a trench or slot in the ground or in a road surface.
Pilcher also does not disclose a cutting device, as recited in claim 1.
In the same field of endeavor, Cobb discloses a working machine (i.e., hydraulic excavator 10; Fig. 1) having a working arm (boom 13, stick 14) having an implement mount (e.g., the distal end of the stick 14 at the pivot point 18) that carries a work implement (i.e., bucket 15) at its distal end.  Cobb teaches providing a cutting device (i.e., material-fracturing apparatus 16) that is also mounted to the first implement mount.  The material-fracturing apparatus 16 defines a substantially straight cutting edge (the fracturing tip 34 of the apparatus has a substantially straight cutting edge at its distal end as shown in Fig. 4).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Cobb, to mount a cutting device to the Pilcher implement mount, in order to provide the Pilcher machine with a means for breaking up relatively hard surface materials encountered by the milling device during use.  A cutting device mounted in this manner would be capable of cropping an external perimeter of an area of surface broken up by the Pilcher milling device, as recited in claim 1.
With respect to claim 3, the Lupton milling device is movable laterally (note the arrow 26 in Fig. 1).
With respect to claim 4, Lupton discloses mounting arrangements that enable the milling device to move such that it extends laterally beyond the ground engaging structure (see, e.g., Fig. 9).
With respect to claim 5, Lupton further teaches the use of various housings for the disclosed milling devices (see, e.g., the hood 52X in Fig. 9 and the cover 320 in Fig. 15; at least the cover 320 has substantially planar side surfaces). 
With respect to claims 6-7, the Pilcher mounting arrangement 72 (see, e.g., Fig. 5A) is considered to constitute a frame, as broadly recited.
With respect to claim 9, Cobb teaches adjustably mounting the cutting device (i.e., the material-fracturing apparatus 16) to the machine boom (compare the positions of the apparatus 16 relative to the boom in Figs. 2 and 3).
With respect to claims 10-11, the Pilcher sweeper 16 is movable, in the manner recited, via the sweeper actuator 74 (see Fig. 1 and paragraph [0061]).  
With respect to claim 12, Pilcher discloses supporting the first working arm on a superstructure of the machine (i.e., an upper portion of the machine 8; see Fig. 1) and Lupton teaches connecting the second implement to an undercarriage of the machine (see, e.g., Fig. 4 which shows an implement mount 72 connected to the machine chassis 70).
With respect to claim 13, Pilcher discloses that various hydraulically-powered portions of the apparatus are supplied by auxiliary hydraulic service from the machine (see paragraphs [0061] and [0085]).

7.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pilcher et al., UK patent publication no. GB-2564867-A (cited by applicant; hereinafter referred to as “Pilcher”) in view of Lupton, U.S. Patent No. 4,909,575 and further in view of Stockhaus et al., U.S. Patent Application Publication No. 2016/0145832 (“Stockhaus”).
	Pilcher discloses a working machine (see Fig. 1) including a ground engaging structure in the form of front and rear wheels (only the front wheel is shown in Fig. 1), a body, and a first working arm 12 connected to the body.  A first implement mount is located at a distal end of the first working arm (see, e.g., mounting arrangement 72 in Figs. 5A-5B).  An apparatus for removing material from a surface (i.e., sweeper apparatus 10; Fig. 1) is mounted to the first implement mount and includes a collector 14, having a first opening 18, and a sweeper 16.  Pilcher does not disclose a milling device mounted to a second implement mount, as recited in claim 1.
In the same field of endeavor, Lupton discloses a working machine (see tractor vehicle 10; e.g., Figs. 1-3) and teaches providing a milling device (i.e., cutting head 30) mounted, via an implement mount (e.g., beam 20), to a body of the vehicle.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Lupton, to provide the Pilcher machine with a milling device mounted to the machine body via a second implement mount, in order to provide the Pilcher machine with the ability to cut a trench or slot in the ground or in a road surface.
Pilcher also does not disclose that the apparatus for removing material from a surface (i.e., sweeper apparatus 10; Fig. 1) is mounted to the first implement mount via a tiltrotator, as recited in claim 21.
In the same field of endeavor, Stockhaus discloses a working machine (i.e., construction machine 1; Fig. 2a) having a working arm (digging arm 4) carrying a work implement (i.e., tool 5) at its distal end.  Stockhaus teaches mounting the work implement to the working arm via a tiltrotator (see Fig. 2b) attached between an implement mount of the working arm and the work implement (see Fig. 2b).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Stockhaus, to mount the Pilcher apparatus for removing material from a surface to the Pilcher first implement mount via a tiltrotator, in order to provide the Pilcher working machine with additional flexibility when operating the apparatus.

Allowable Subject Matter
8.	Claims 14-19 are allowed.

Response to Arguments
9.	Applicant's arguments submitted in the response filed 19 August 2022, have been fully considered, but are moot in view of the new grounds of rejection advanced herein.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        



/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         09 October 2022